09/09/2022



                                                                             Case Number: DA 22-0372



          IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court Cause No. DA-22-0372


JOHN ARONOW HOAG,

             Petitioner/Appellant
v.

DAVY TICHGON HOAG and ANNE HOAG WHEELER, individually and as
Trustees of the REGINE ARONOW HOAG LIVING TRUST, KATHERINE M.
HOAG, PETER A. HOAG, SUSAN R. WHEELER, MEGAN R.I. WHEELER,

              Respondents/Appellees


                       ORDER REGARDING MEDIATION


     On appeal from the Montana Eleventh Judicial District Court, Flathead County
                 Cause No. DA-22-0372; Honorable Judge Amy Eddy



Attorneys for Petitioner/Appellant:       Attorneys for Respondents/Appellees:

 David B. Cotner                          Grant S. Snell
 Brian T. Geer                            Ashley Di Lorenzo
 COTNER RYAN LAW, PLLC                    CROWLEY FLECK PLLP
 2700 Radio Way                           1667 Whitefish Stage Road
 Missoula, MT 59808                       P.O. Box 759
 Telephone: (406) 541-1111                Kalispell, MT 59903
 Facsimile: (406) 541-1122                Telephone: (406) 752-6644
 Email: dcotner@cotnerlaw.com             Facsimile: (406) 752-5108
        bgeer@cotnerlaw.com               Email: gsnell@crowleyfleck.com
                                                 adilorenzo@crowleyfleck.com


ORDER REGARDING MEDIATION                                                  Page | 1
      UPON REVIEW of Appellant’s Unopposed Motion for Extension of Time,

and good cause appearing;

      IT IS HEREBY ORDERED that the deadline to complete mediation under

Mont. R. App. P. 7(3) is extended until October 7, 2022.

      Dated this _____ day of September, 2022.



                                      ____________________________________
                                      Supreme Court Justice


cc:   David B. Cotner/Brian T. Geer
      Grant Snell/Ashley DiLorenzo




ORDER REGARDING MEDIATION                                                   Page
                                                                  Electronically    | 2 by:
                                                                                 signed
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                     September 9 2022